Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
Status of the Claims 
Applicants’ Reply filed 20 November 2020 is acknowledged.   No amendments were made to the claims.  Consequently, claims 2, 3, 5, 6, 13 – 15, 24, and 25 remain available for substantive consideration.
REJECTIONS MAINTAINED –
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 15, 2, 3, 5, 6, 24, and 25 pursuant to 35 U.S.C. § 103(a,) as obvious over Cui, Z., et al., Int’l J. Pharmaceutics 313:  206 – 213 (23 February 2006), identified on an Information Disclosure Statement filed 16 November 2012, citation no. AK (NPL) (“Cui (2006)”), in view of US 2002/0150615 A1 to Sands, H. and A. Mishra, claiming priority to 12 February 2001 (“Sands ‘615”), and WO 2004/069227 A1 to Lindfors, L., published 19 August 2004 (“Lindfors WO ‘227”), as evidenced by CTAB, accessed from the Internet at <https://www.-sigmaaldrich.com/catalog/search?term=CTAB&interface=All&N=0&mode=match%20partialmax&lang=en&region=US&focus=product> on 14 August 2019 (“Sigma-Aldrich”), Hepatitis B Vaccine, retrieved from the Internet at https://en.wikipedia.org-/wiki/Hepatitis_B_vaccine, (2017) (“Hep B”), and Applicants’ specification, is hereby maintained.
The Invention As Claimed 
Applicants claim a process for formulating a composition, wherein the composition comprises an aqueous dispersion of chemically and physically stable particles having an average diameter of less than 100 µm and water-soluble or water-dispersible active pharmaceutical via a process free from organic solvents, wherein the particles consist of a hydrophobic organic material stable to aqueous hydrolysis that interacts with a co-dissolved or co-dispersed active pharmaceutical ingredient and one or more surfactants or emulsifiers selected from the group consisting of cetyltrimethylammonium bromide, cetyl pyridinium halide, chitosan, chitosan-acetate, polyetholylated stearyl alcohol, sodium dodecyl sulfate, sodium myristate and fatty acids or salts thereof, and mixing said particles with a water-soluble or water-dispersible active pharmaceutical ingredient so that the water-soluble or water-dispersible active pharmaceutical ingredient is adsorbed to a surface of said particles, wherein the particles have an average diameter of less than 10 µm, or less than 1 µm, wherein the organic material comprises 1 – 100% wgt of an organic wax with a melting point above 25° C, wherein the wax is bees wax, wherein the formulated composition is a vaccine, and wherein the particles are formed by high-pressure homogenization.
The Teachings of the Cited Art
	Cui (2006) discloses nanoparticle-based DNA vaccine delivery systems, wherein the nanoparticles are prepared by placing a quantity of organic material [lecithin] in a scintillation vial, adding a predetermined volume of de-ionized, filtrated water (at 50 – 55° C) to the vial, stirring until a milky suspension is formed, adding a volume of cetyl trimethylammonium bromide (CTAB) into the aqueous suspension while stirring until a transparent solution-like system is formed, and allowing the suspension to cool down to room temperature (see p. 207, 2nd col., 2nd para., wherein, to the suspension, is added an equal volume of plasmid pNGVL-luc [containing see p. 208, 2nd col., 3rd para.), wherein the plasmid is adsorbed on the surface of the nanoparticles, which particles successfully transfect into cells in culture (see Abstract), wherein the nanoparticles are used to immunize mice, the DNA-adsorbed nanoparticles eliciting significantly enhanced immune responses against the encoded antigen when compared to immunization with the plasmid DNA alone (see p. 206, 2nd col., 2nd para. – p. 207, 1st col., 1st para.), and wherein the particles have diameters in the range of 100 – 200 nm (see p. 209, 1st col., 4th para.).  The reference does not disclose particles, with average diameters of less than 100 µm, formed by high-pressure homogenization, or an organic wax, such as bees wax, as the hydrophobic organic material in the particles of the invention.  The teachings of Lindfors WO ‘227 and Sands ‘615 remedy those deficiencies.
Sands ‘615 discloses a pharmaceutical composition comprising an aqueous suspension of microdroplets with a mean diameter between 200 Å and 1 µm, the microdroplets comprising a water-insoluble, pharmacologically acceptable liquid and an outer layer comprising a phospholipid, the microdroplets suited for delivering pharmaceutically active ingredients, such as camptothecins (see Abstract), wherein the composition comprises an aqueous suspension of solid particles suitable comprising an active ingredient, the solid particles having mean diameters between about 0.05 µm and 10 µm, the particles coated with a 0.3 nm to 3.0 µm thick layer of a membrane-forming amphipathic lipid (see ¶[0014]), wherein the solid particles comprise a camptothecin as an active ingredient, a first coating of not more than 10% w/w of a substantially water-insoluble, pharmaceutically acceptable lipophilic agent in which the camptothecin drug is see ¶[0016]), wherein the camptothecin may also be present in a solid form in addition to being dissolved in the water-insoluble, pharmacologically acceptable liquid (see ¶[0019]), wherein the membrane-forming amphipathic lipid optionally comprises a phospholipid (see ¶[0027]), wherein the dispersed solid particles comprising a camptothecin, surface stabilized with at least one membrane-forming amphipathic lipid, the solid particle phase dispersed in a continuous phase of a carrier aqueous solution of pharmaceutically acceptable tonicity modifier agents (see ¶[0070]), wherein the size of the dispersed camptothecin particles may be controlled using low shear to produce relatively large particles, and high shear to produce relatively smaller particles, the high shear provided by using a microfluidizer (see ¶[0071]), and wherein camptothecin molecules entrapped within or below lipid membrane bilayers or monolayers can form a coating over another pharmaceutically-acceptable solid material comprising the core of the particle which is stabilized by the membrane forming phospholipid (see ¶[0072]).
Lindfors ‘237 discloses a stable dispersion of particles comprising a substantially water-insoluble, pharmacologically active species (a pyrrole carboxamide) (see Abstract), and a non-polymeric, hydrophobic, organic compound (id.), wherein the particles preferably have a mean particle size of less than 10 μm and, more preferably, may have a mean particle size less than 500 nm (see p. 6, ll. 23 - 27), wherein the particles may comprise bees wax (see p. 16, ll. 4 - 6), wherein the particles may be anionic particles prepared from an anionic surfactant (see p. 23, ll. 31 - 33), see p. 23, l. 33), and wherein the particles may be cationic particles prepared from a cationic surfactant (see p. 16, l. 33 – p. 24, l. 1).
Application of the Cited Art to the Claims 
It would have been prima facie obvious at the time of the invention to prepare nanoparticle-based DNA vaccine delivery systems, wherein the nanoparticles are prepared by placing a quantity of organic material in a scintillation vial, adding a predetermined volume of de-ionized, filtrated water (at 50 – 55° C) to the vial, stirring until a milky suspension is formed, adding a volume of cetyl trimethylammonium bromide (CTAB) into the aqueous suspension while stirring until a transparent solution-like system is formed, allowing the suspension to cool to room temperature, wherein, to the suspension, is added an equal volume of plasmid pNGVL-luc in solution containing a required amount of pNGVL-luc, wherein the plasmid is adsorbed on the surface of the nanoparticles, wherein the nanoparticles are used to immunize mice, the DNA-adsorbed nanoparticles eliciting significantly enhanced immune responses against the encoded antigen when compared to immunization with the plasmid DNA alone, wherein the particles have diameters in the range of 100 – 200 nm, as taught by Cui (2006), wherein the suspension is formed by microfluidization, as taught by Sands ‘615, and wherein the hydrophobic organic material is bees wax, as taught by Lindfors WO ‘227.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sands ‘615 to the effect that the size of the suspended [particles can be controlled as a function of shear applied to the mixture, with smaller size arising from use of techniques such as microfluidization, and by the teachings of Lindfors WO ‘227 to the effect that particles comprising bees wax demonstrate excellent stability.

The rejection of claims 13 and 14 pursuant to 35 U.S.C. § 103(a,) as obvious over Cui (2006), in view of Sands ‘615 and Lindfors WO ‘227, as applied above to claims 15, 2, 3, 5, 6, 24, and 25, and further in view of US 4,880,634 to Speiser, P., claiming priority to 8 June 1984 (“Speiser ‘634”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 15 has been described above.  In addition, Applicants claim a composition comprising an aqueous dispersion of chemically and physically stable particles, the particles consisting of a hydrophobic organic material stable to aqueous hydrolysis, one or more surfactants or emulsifiers, and an active pharmaceutical ingredient, wherein the active pharmaceutical ingredient comprises a protein or an antigen.
Teachings of the Cited Art 
	The disclosures of Cui (2006), Sands ‘615, and Lindfors WO ‘227 are relied upon as set forth in the above rejection of claims 15, 2, 3, 5, 6, 24, and 25.  The references do not expressly disclose compositions wherein the active pharmaceutical ingredient is a protein or an antigen.  The teachings of Speiser ‘634 remedy that deficiency.
Speiser ‘634 discloses a system for the peroral administration of a drug, the system comprising an ultrafine aqueous, colloidal suspension of lipid nano-pellets, the nano-pellets comprising lipids and a surfactant and having diameters in the range of 50 nm to 1 µm, wherein the lipid nano-pellets can be provided with pharmacologically active substances (see Abstract), wherein the surfactant can be polyoxyethylene stearic acid esters (see Col. 4, ll. 27 – 32), wherein see Col. 4, ll. 46 – 48), and vaccines such as hepatitis B vaccine [an antigen] (see Col. 6, ll. 60 – 64), wherein the lipids can be saturated fatty acids with 12 – 22 carbon atoms or saturated wax alcohols with 24 – 30 carbon atoms (see Col. 4, ll. 9 – 14), and wherein the lipids have a melting point in the range of about 30 to 100° C (see Col. 4, ll. 19 – 20).
Application of the Cited Art to the Claims 
It would have been prima facie obvious at the time of the invention to prepare nanoparticle-based DNA vaccine delivery systems, according to the teachings of Cui (2006), Sands ‘615, and Lindfors WO ‘227, wherein the active ingredient is a protein, such as insulin, or an antigen, such as that of which the hepatitis B vaccine is comprised, as taught by Speiser ‘634.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the general, art-recognized pharmaceutical utility of such actives, and by the teachings of Speiser ‘634 demonstrating that utility with such actives.
With respect to the limitation recited in claim 14 directed to the active ingredient being "an antigen," the Examiner notes that Speiser '634 does not expressly disclose an antigen as the pharmacologically active substance. However, as evidenced by Hep B, the hepatitis B vaccine comprises an antigen (hepatitis B surface protein/HBsAg), the antigen being considered a subunit of the hepatitis B virus (see p. 9), that can raise an immune response in a patient to whom the vaccine is administered, thus reading on claim 14.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 13 and 14 would have been obvious within the meaning of 35 USC §103(a).

Response to Applicants’ Arguments 
The Examiner has fully considered Applicants’ arguments filed 20 November 2020, but finds them to be unpersuasive.  Applicants argue that “claim 15, from which all other claims depend, requires the step of forming an aqueous dispersion of chemically and physically stable particles having an average diameter of less than 100 µm using shear and via a process free from organic solvents with particles consisting of a hydrophobic organic material stable to aqueous hydrolysis and one or more surfactants or emulsifiers. Further, Applicants dependent claim 25 specifies forming chemically and physically stable particles by high shear provided by an ultrasonic horn or a high-pressure homogenizer.”  Applicants further argue that “the cited combinations of art do not teach this required step of the instant claimed invention involving use of a purely physico-mechanical process of shear which is totally solvent free to form an aqueous dispersion of chemically and physically stable particles consisting of a hydrophobic organic material stable to aqueous hydrolysis and one or more surfactants or emulsifiers and having an average diameter of less than 100 m. Nor is there any teaching whatsoever in any of the cited references of using high shear provided by an ultrasonic horn or a high-pressure homogenizer to form an aqueous dispersion of chemically and physically stable particles consisting of a hydrophobic organic material stable to aqueous hydrolysis and one or more surfactants or emulsifiers and having an average diameter of less than 100 µm.”  The Examiner respectfully disagrees.
In this regard, the rejection of record relies on teachings from the cited references that disclose particles with a mean particle size of less than 10 µm (see Lindfors ‘237, p. 6, ll. 23 – 27), and solid particles having mean diameters between about 0.05 µm and 10 µm (see Sands ‘615, see Sands ‘615, ¶[0071]).  It is the Examiner’s position that Applicants’ arguments fail to take into consideration the logical structure of the obviousness rejections.
As set forth in the above rejection, the primary reference, Cui (2006), admittedly does not disclose nanoparticles with diameters less than 100 µm.  However, this deficiency is addressed by the teachings of the secondary references, as cited above.  
Applicants also argue that “Sands [‘615]  mentions control of particle size via low shear versus high shear at paragraph [0071], this reference relates to microdroplets with an outer phospholipid layer surrounding camptothecin dissolved in a water-insoluble, pharmacologically acceptable liquid, not to particles consisting of a hydrophobic organic material stable to aqueous hydrolysis with a water-soluble or water-dispersible active pharmaceutical ingredient is adsorbed to a surface of the particles as claimed.”  However, this argument also fails to take into consideration the logical framework of the obviousness rejection.  The rejection cites to the teachings of Sands ‘615, not for the structure or the chemical composition of the disclosed microdroplets, but for the art-recognized concept that particle size can be controlled as a function of energy input through mixing processes, such as high pressure homogenization.  Stated differently, the reference teaches that higher energy operating conditions in homogenization processes produces smaller particles.  Furthermore, the concept of an active pharmaceutical ingredient adsorbed to the surface of particles of hydrophobic organic material is directly taught by Cui (2006).
Applicants also argue that their claimed method produces stable suspensions of nanoparticles.  However, given substantial similarity between the processes and compositions 
Consequently, based on the discussion above, Applicants’ arguments are unpersuasive and the rejections are maintained.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
##The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	CONCLUSION
##Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619